DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 08/23/19 for application number 16/550,136.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, and Claims. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 7, 11, 13, and 17 objected to because of the following informalities:  
Claim 1, lines 14 and 18 recite, “…current context data for the user is one of typical and unusual” (emphasis added), and should instead read, “…current context data for the user is one of typical or unusual” (emphasis added).  
Claims 7 and 13 repeat the same limitations as recited in Claim 1, and thus are objected to accordingly.
Regarding Claim 5, line 7 recites, “sending a notification to the second device with the location of the second device.” (emphasis added)  However, based upon Fig. 12 of the instant application, as well as the corresponding paragraphs in the Specification as filed, it appears the line should instead read, “sending a notification to the second device with the location of the first device” (emphasis added).
Claims 11 and 17 repeat the same limitations as recited in Claim 5, and thus are objected to accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Delong et al., US Pat. Appln. Pub. No. 2015/0262435, in view of Jin et al., US Pat. Appln. Pub. No. 2005/0255893.
Regarding Claim 1, Delong discloses a computer-implemented method [using the system of Fig. 1], comprising operations for: 
retrieving context data of a user profile of a user from an external storage, wherein the context data comprises data about user activities of the user and surrounding activities around the user [gathering data from a user through user devices such as mobile phones, user vehicle, databases, and third party sources, par 11, ll. 1-3]; 
analyzing the context data to place the user activities and the surrounding activities in activity categories and to assign tags for the user activities and the surrounding activities, where each of the tags is associated with an activity of the user activities and the surrounding activities and indicates an activity category of the activity categories, a location, and a timestamp [the user’s travel from location A to location B in the morning and from location B to location A in the evening is categorized as the user’s typical route or driving pattern from home to work and work to home, par 12, ll. 2-14]; 
comparing current context data having a current timestamp and historical context data having an earlier timestamp stored in the user profile for the user of the first device to determine whether the current context data for the user is one of typical and unusual and to predict a future action of the user [analysis of old and new data provides determination whether the new data is abnormal, unique, or atypical compared to the user’s historical behavior or other historical data; if data is typical, then continuation of the behavior is predicted, i.e. the user is predicted to continue on his route from location A to location B in the morning, and from location B to location B in the evening, par 11, ll. 20-25; par 12, ll. 2-14]; and 

However, Delong does not explicitly teach receiving a notification that shutdown of a first device being used by the user is about to occur; and sending a device shutdown notice to a second device.
In the analogous art of status notifications of mobile devices, Jin teaches receiving a notification that shutdown of a first device being used by the user is about to occur [mobile station/phone sends out a power down warning to the network (i.e. second device), even if there is not sufficient time to transmit a conventional power down indication due to insufficient power, Fig. 3, steps 318, 324, 326; par 44, ll. 1-5]; and sending a device shutdown notice to a second device [mobile station/phone sends out a power down warning to the network (i.e. second device), even if there is not sufficient time to transmit a conventional power down indication due to insufficient power, Fig. 3, steps 318, 324, 326; par 44, ll. 1-5].
It would have been obvious to one of ordinary skill in the art, having the teachings of Delong and Jin before him before the effective filing date of the claimed invention, to incorporate the shutdown notification as taught by Jin into the method as disclosed by Delong, to indicate whether the current status of the device is intentional [Jin, par 7; par 44, ll. 6-10].
Regarding Claim 2, Delong and Jin disclose the computer-implemented method of Claim 1.  Delong further discloses operations for: identifying a person using the second device to 
Regarding Claim 3, Delong and Jin disclose the computer-implemented method of Claim 1.  Delong further discloses operations for: under control of the first device, monitoring the user activities and the surrounding activities that comprises the context data; and storing the context data in external storage [data from sensors such as sensors on mobile device 120 and user’s vehicle’s telematics control unit (TCU) are input to user database 108; data includes location data, acceleration data, timestamp, etc., par 36, ll. 1-3; par 30, ll. 1-10].
Regarding Claim 4, Delong and Jin disclose the computer-implemented method of Claim 1.  Jin further discloses operations for: under control of the first device, sending a notification that shutdown of the first device is about to occur due to a battery charge state being low [when battery level is between B and C levels, then a message indicating a power down warning is sent, Fig. 3, steps 318, 326].
Regarding Claim 6, Delong and Jin disclose the computer-implemented method of Claim 1.  Delong further discloses wherein a Software as a Service (SaaS) is configured to perform the operations of the method [user device, user vehicle, and other sensors as well as the database are all connected to a network, operating under a SaaS framework, Fig. 1].
Regarding Claim 7, Delong discloses a computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith [mobile device 120, which may be a smartphone, tablet computer, or a wearable computer, personal digital assistant, computer, and the like, necessarily contains 
Examiner notes paragraph 114 of the Specification of the instant application states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…”
The remainder of Claim 7 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claims 8-10 and 12, Delong and Jin disclose the computer program product of Claim 7.  Claims 8-10 and 12 repeat the same limitations as recited in Claims 2-4 and 6, respectively, and thus are rejected accordingly.
Regarding Claim 13, Delong discloses a computer system, comprising: one or more processors, one or more computer-readable memories, and one or more computer-readable, tangible storage devices [mobile device 120, which may be a smartphone, tablet computer, or a wearable computer, personal digital assistant, computer, and the like, necessarily contains one or more processors, one or more computer-readable memories, and one or more computer-readable storage devices, Fig. 1; par 21].
Examiner notes paragraph 114 of the Specification of the instant application states “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se…”
The remainder of Claim 13 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claims 14-16 and 18, Delong and Jin disclose the computer system of Claim 13.  Claims 14-16 and 18 repeat the same limitations as recited in Claims 2-4 and 6, respectively, and thus are rejected accordingly.
Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Delong and Jin and further in view of Pillarisetty et al, US Pat. Appln. Pub. No. 2018/0181714.
Regarding Claim 5, Delong and Jin disclose the computer-implemented method of Claim 1.  However, while Delong further discloses receiving location information for the user rom the first device; and sending a notification to the second device with the location of the first device [data sensors such as sensors on mobile device 120 includes location data; sending intelligent alert to user's spouse regarding the user's location, Fig. 4B; par30, ll. 1-10; par 53, ll. 28-33], Delong and Jin do not explicitly teach receiving vitals information for the user from the first device; generating a risk score based on the vitals information; and sending a notification to the second device with the vitals information.
In the analogous art of devices monitoring user information, Pillarisetty also discloses receiving location information for the user from the first device [receiving location information from any tracking device 335 (i.e. such as a wearable), Fig. 3 (cont.)], and further teaches  receiving location information and vitals information for the user from the first device [service consumer component receives information associated with the patient location, such as clinically significant information from devices or wearables; information includes change in patient’s body temperature, blood pressure, heart rate, etc. (wearable may be same as wearable 335, as 335 may be any device capable of providing location information), par 31, ll. 1-13]; generating a risk score based on the location information and vitals information 
It would have been obvious to one of ordinary skill in the art, having the teachings of Delong, Jin, and Pillarisetty before him before the effective filing date of the claimed invention, to incorporate utilizing the locations and vitals information to generate an alert as taught by Pillarisetty into the method as disclosed by Delong and Jin, to provide location-based healthcare of a patient to reduce over-diagnosis and cost to the patients in their healthcare needs [Pillarisetty, par 2, 4].
Regarding Claims 11 and 17, Delong and Jin disclose the computer program product of Claim 7 and the computer system of Claim 13.  Claims 11 and 17 repeat the same limitations as recited in Claim 5, and thus are rejected accordingly.

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Paul Yen/Primary Examiner, Art Unit 2186